FILED
                              UNITED STATES DISTRICT COURT                                    MAY 3 1 2012
                              FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District & Bankru tc
                                                                                     Courts tor the District of Colu~bYa

                                              )
William Hugh Collington,                      )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No.         12 0879
                                              )
Department of Human Resources et al.,         )
                                              )
       Defendants.                            )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiff's prose complaint and application to proceed

in forma pauperis. The Court will grant plaintiff's application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff is a District of Columbia resident suing an employee of the District's

Department of Human Resources for $35 in damages "for[] personal injury and mentasl [sic]

anguish." Com pl. at 3. The complaint is based on an alleged exchange between plaintiff and the

employee when plaintiff asked "why $16 [] worth of food stamps were not on my food stamp

card." !d. at I. Allegedly, the employee, who was plaintiffs case manager, "said loudly you
better not point at my computer and then stood up and hit [plaintiff] with a close [sic] fist in the

face." !d. The complaint neither presents a federal question nor asserts or pleads facts reflecting

diversity jurisdiction. A separate Order of dismissal accompanies this Memorandum Opinion.




                                              United States District Judge
Date:   May~' 2012




                                                  2